Citation Nr: 0533872	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-04 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for left Dupuytren's 
contractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, M.C., and V.R.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973 and from January 1976 to January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1998 and December 1999 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1998 rating decision, the RO denied service connection for 
Dupuytren's contractures of the left hand.  In the December 
1999 rating decision, the RO denied service connection for 
Dupuytren's contractures of the right hand and bilateral 
carpal tunnel syndrome.

In March 2002, the veteran and VR testified at a personal 
hearing before the undersigned Veterans Law Judge.  

These claims were remanded in June 2003 and October 2004 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral carpal tunnel syndrome had its onset in 
service, to include being manifested within one year 
following discharge from service.  

2.  Competent evidence of a post service diagnosis of left 
Dupuytren's contractures is not of record, and left trigger 
finger syndrome did not have its onset in service, to include 
being manifested within one year following discharge from 
service.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Left Dupuytren's contractures and left trigger finger 
syndrome were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter.  In the letter, the 
veteran was informed that the evidence necessary to 
substantiate a claim for service connection would be evidence 
of a disease or injury in service, a current disability, and 
a relationship between the current disability and service, 
which was usually provided by medical evidence.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the November 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following that letter, a July 
2005 supplemental statements of the case was issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For example, 
the veteran has continuously submitted additional evidence 
during the appeal period.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained private medical 
records from providers the veteran identified.  It has 
obtained VA treatment records, dated from 1989 to 1998.  The 
veteran has submitted private medical records himself.  
Finally, VA provided the veteran with an examination in 
connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran alleges that bilateral carpal tunnel syndrome and 
left Dupuytren's contractures had their onset in service.  He 
states that the numbness he experienced in his hands during 
service were symptoms of these disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for carpal 
tunnel syndrome and Dupuytren's contractures (organic 
diseases of the nervous system) may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the March 2002 hearing before the undersigned, the veteran 
testified that during his first period of service he was a 
radar operator and spent considerable time in front of a 
"radar console."  He described his job as being similar to 
someone who was typing on a keyboard, which he stated 
eventually caused his carpal tunnel syndrome.  Specifically, 
he stated that the working with his fingers continuously and 
with repetitive motion caused carpal tunnel syndrome.  The 
veteran admitted he had not been diagnosed in service with 
carpal tunnel syndrome but stated that he had symptoms of 
carpal tunnel syndrome while in service, such as numbness and 
tingling.  He stated that he developed Dupuytren's 
contractures from the in-service hand movements as well, for 
which he had to undergo surgery following service.  The 
veteran testified that he had been told verbally by a VA 
examiner that his current disabilities were attributable to 
the in-service, repetitive hand movements.  He stated he 
currently had numbness and tingling in his hands and fingers 
and would drop items in his hand.  He also stated he would 
cut his hand and not notice it for several days.  

The veteran provided similar testimony at RO hearings in 
August 1999 and April 2000.  

A.  Bilateral carpal tunnel syndrome

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the current diagnosis of bilateral carpal tunnel 
syndrome is attributable to service.  The service medical 
records show that during the veteran's first period of 
service, there were no complaints or findings of numbness or 
tingling in the fingers.  An August 1972 report of medical 
examination shows that clinical evaluation of the upper 
extremities was normal.  In a report of medical history 
completed by the veteran at that time, he denied a history of 
neuritis and paralysis.  

In December 1977, during the veteran's second period of 
service, however, he complained of a 10-day history of 
numbness and pain over the forearm and scapula, which would 
occur in the morning and would gradually go away.  The 
veteran stated that he had had on-and-off episodes like this 
over the past year.  The impression entered was scalenus 
syndrome.  The veteran was seen two days later complaining of 
the same symptoms.  The examiner entered an impression again 
of scalenus syndrome "(thoracic outlet)."  In a January 
1978 report of medical examination, clinical evaluation of 
the upper extremities was normal.  

Service connection for thoracic outlet syndrome has been 
granted, and the veteran is in receipt of a 20 percent 
evaluation.  Thus, the service medical records show that the 
symptoms the veteran experienced in service were attributable 
to thoracic outlet syndrome, as opposed to bilateral carpal 
tunnel syndrome and Dupuytren's contractures.  This is 
evidence against the veteran's claims for service connection.

The medical evidence supporting the veteran's claim are a 
statement from a private physician and an October 2002 VA 
examination report.  In a March 2002 letter from Dr. LJM, he 
stated that the veteran had sustained injuries in 1971 and 
1977 while he was in service and that the veteran was 
currently having problems with carpal tunnel syndrome (among 
other disabilities) secondary to those injuries.  In the 
October 2002 VA examination report, the examiner stated he 
had reviewed the veteran's claims file.  The veteran had 
reported to him that while he was in the service, he typed 
essentially eight hours a day.  Following physical 
examination, the examiner entered a diagnosis of bilateral 
carpal tunnel syndrome and stated that the "most likely 
etiology is the patient's job involving typing."  

The Board finds, however, that these opinions are outweighed 
by two VA medical opinions.  A separate October 2002 VA 
examination report shows that the examiner also had reviewed 
the claims file and reported the specific findings that 
related to the in-service complaints of numbness.  He also 
reported the clinical findings in the post service medical 
records.  The veteran reported that he was no longer working 
but that he maintained his computer skills by working at the 
computer from five to eight hours a day.  Following physical 
examination, the examiner stated that it was his opinion that 
the bilateral carpal tunnel syndrome was not manifested or 
diagnosed until 1991 and that the service medical records did 
not represent carpal tunnel syndrome complaints.  He noted 
that the in-service complaints, instead, represented thoracic 
outlet syndrome.  

In a July 2003 opinion, the examiner stated that she felt the 
veteran's bilateral carpal tunnel syndrome was not related to 
his military service.  She explained that bilateral carpal 
tunnel syndrome had not been diagnosed until 1991 and that 
the service medical records showed no indication of the 
veteran being treated for or diagnosed with carpal tunnel 
syndrome.  The examiner referenced a medical book, which 
indicated that carpal tunnel syndrome was usually idiopathic 
in nature and that job-related mechanical overuse may be a 
risk factor.  Accepting the veteran's statement that he had 
typed for eight hours a day in service, she noted that he had 
no manifestation of carpal tunnel syndrome until many years 
after service.  The examiner concluded that the veteran went 
for "too long of a period of no manifestation during or 
after his work of typing for this risk factor to be the cause 
of his bilateral carpal tunnel syndrome."  

The Board finds these medical opinions to be more probative 
than the two opinions that support the veteran's claim.  With 
Dr. LJM's statement, there is no indication that he had an 
opportunity to review the service medical records.  
Additionally, he stated that the veteran had sustained two 
injuries in service, one in 1971 and another in 1977, and 
that the veteran was "having problems with his neck, back, 
and carpal tunnel syndrome secondary to" those injuries.  He 
provide no rationale for this determination.

The Board denied the veteran's claim for service connection 
for a low back disorder in July 2002.  The veteran had 
alleged that he had sustained two low back injuries in 
service-one in 1971 and one in 1977.  In denying the claim, 
the Board determined that the veteran's assertion that he 
sustained an injury in 1977 was untrue and it provided 
reasons for that determination.  Specifically, the 
contemporaneous service medical records did not remotely 
substantiate the veteran's assertion of a 1977 low back 
injury, to include the veteran's report of medical history, 
wherein he denied any injury to his low back.  The Board 
stands by its determination that such injury did not occur.  
Further, it must be noted that the veteran had stated that he 
injured his lumbar spine in that fall and made no mention of 
his upper extremities.  The 1971 entry of the injury he 
sustained addressed only the veteran's back and hip.  There 
was no mention of the upper extremities.  Thus, it is clear 
that Dr. LJM has based his opinion on history provided by the 
veteran, which has already been determined to be inaccurate.  
As a result, the Board accords Dr. LJM's opinion little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Dr. LJM also provided no rationale for his medical opinion, 
which further lessens its probative value.

As to the October 2002 medical opinion, wherein the examiner 
attributed carpal tunnel syndrome to the veteran's "job 
involving typing" (the veteran had provided a history that 
he had typed approximately eight hours a day while in 
service), the Board finds that this opinion is outweighed by 
the other two VA medical opinions.  While this examiner noted 
that he had reviewed the evidence in the claims file and that 
the veteran had been diagnosed with thoracic outlet syndrome 
in service, he entered his opinion that carpal tunnel 
syndrome was a result of typing without providing a rationale 
for the opinion.  The other October 2002 examiner addressed 
the specific symptomatology shown in the service medical 
records and made a finding that those symptoms were not 
indicative of carpal tunnel syndrome.  He added that carpal 
tunnel syndrome had not been diagnosed until 1991, which 
further supported his opinion that the symptoms in service 
were not evidence of carpal tunnel syndrome.  

In the July 2003 opinion, that examiner also provided a 
rationale for her determination that carpal tunnel syndrome 
was not attributable to service.  Like the October 2002 
examiner, she pointed out that the diagnosis of carpal tunnel 
syndrome had not been entered until many years after service.  
She also provided literature which indicated the causes of 
carpal tunnel syndrome and stated that the length in time 
between the veteran's in-service typing and the diagnosis of 
carpal tunnel syndrome made it unlikely that the two were 
related.  Further supporting these two opinions are the 
service medical records.  The examiner had an opportunity to 
personally examine the veteran's symptoms at that time and 
determined that such symptoms were attributable to thoracic 
outlet syndrome, which is evidence against a finding that the 
symptoms demonstrated at that time were evidence of carpal 
tunnel syndrome.  

Again, both the October 2002 and July 2003 examiners provided 
rationales for their medical opinions, whereas Dr. LJM and 
the other October 2002 examiner did not.  Neither of them 
addressed the length of time between service and the post 
service diagnosis.  While carpal tunnel syndrome is a 
"chronic" disease that, if manifested to a compensable 
degree within one year following discharge from service, will 
be presumed service connected, there is no objective evidence 
in the claims file to show that symptoms were manifested 
within that time period.  The first objective findings and 
diagnosis of carpal tunnel syndrome were more than 10 years 
following discharge from service.  Additionally, there was no 
evidence of continuity of symptomatology between the time the 
veteran was discharged from service and the 1991 diagnosis.

While the veteran has alleged that the current bilateral 
carpal tunnel syndrome is due to service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statements 
and testimony do not provide a basis to grant service 
connection for carpal tunnel syndrome.  

Accordingly, for the above reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral carpal tunnel syndrome, and 
the benefit-of-the-doubt rule is not applicable.  See 
Gilbert, 1 Vet. App. at 55.

B.  Left Dupuytren's contractures

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left Dupuytren's 
contractures.  Specifically, there is no competent evidence 
of a current diagnosis of left Dupuytren's contractures.  

When the veteran complained of left finger numbness in May 
1997, the examiner did not diagnose Dupuytren's contractures.  
That diagnosis was also not entered at the time the veteran 
underwent surgical trigger release in the left ring and long 
fingers in June 1997.  In both October 2002 VA examination 
reports, the examiners determined that the veteran did not 
have that diagnosis.  In one examination report, the examiner 
stated that while he did not believe the veteran had 
Dupuytren's contractures, he believed he had left trigger 
finger syndrome.  He added that left trigger finger syndrome 
was not attributable to service as the service medical 
records did not show any evidence of such and that it was not 
manifested until many years after service.  Again, no medical 
professional has entered a diagnosis of left Dupuytren's 
contractures (there has been a diagnosis of Dupuytren's 
contractures in the right upper extremity, but that issue is 
not on appeal).  

Accordingly, without competent evidence of a current 
disability, service connection cannot be granted for left 
Dupuytren's contractures.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, to the extent that the veteran was diagnosed 
with left trigger finger syndrome, there is no competent 
evidence of a nexus between this disability and the veteran's 
service.  As noted above, there is evidence to the contrary, 
as the October 2002 examiner determined that left trigger 
finger syndrome did not have its onset in service.  There is 
no competent evidence to refute this opinion.

While the veteran has asserted that he has left Dupuytren's 
contractures and that they are related to service, he is not 
competent to make that assertion, as that requires a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.  Thus, his 
statement does not provide a basis to grant service 
connection for left Dupuytren's contractures.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left Dupuytren's contractures and 
left trigger finger syndrome, and the benefit-of-the-doubt 
rule is not applicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral carpal tunnel syndrome and 
left Dupuytren's contractures, to include left trigger finger 
syndrome, is denied.



_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


